      20-02567-KMS Dkt 33-1 Filed 04/01/21 Entered 04/01/21 11:33:09 Page 1 of 2




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: DOROTHY MAE VAUGHN

         DEBTOR(S)
                                                                                 CHAPTER 13 BANKRUPTCY
DAVID RAWLINGS, TRUSTEE                                                             CASE NO. 20-02567 KMS

                                      ORDER ON TRUSTEE'S
                              MOTION TO ALLOW SUPPLEMENTAL CLAIM

    THIS DAY, THIS CAUSE came on to be considered on the Trustee's Motion to Allow the Supplemental
Claim (Court Claim No. 4) of US BANK TRUST NATL ASSOCIATION (Docket No. ).


    IT IS, THEREFORE, ORDERED AND ADJUDGED that said Supplemental Claim is allowed as a Special
Claim in the amount of $500.00 and shall be paid pursuant to the provisions of the Confirmed Plan, which is
modified in accord herewith, and other orders of the Court, with the Trustee being authorized to adjust the
amount of the Plan payment, as needed, to pay said Claim in the time remaining in the Plan.


    IT IS, FURTHER, ORDERED AND ADJUDGED that the Debtor is given 30 days from the entry of this
Order within which to file a written application for modification of this Order, and in the absence of such
application, this Order shall become final.


                                              ##END OF ORDER##
     20-02567-KMS Dkt 33-1 Filed 04/01/21 Entered 04/01/21 11:33:09 Page 2 of 2



Submitted By:

DAVID RAWLINGS, TRUSTEE
P.O. BOX 566
HATTIESBURG, MS 39403
(601) 582-5011
ecfNotices@rawlings13.net
